Oo mo N DA WN BR W NO

—
a)

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-cv-01441-AWI-JLT Document 21 Filed 06/06/19 Page 1 of 2

PAUL L. GABBERT, SBN 74430
1717 Fourth Street

Third Floor

Santa Monica, CA 90401
Telephone: 424-272-9575
Facsimile: 310-395-3884
PLGabbert@aol.com

Eric Honi (CSBN 140765

LAW OFFICE OF ERIC HONIG
A Professional Law Corporation
P.O. Box 10327

Marina del Decl oom CA 90295
erichonig@aol.co

Telephone: (310 "699- 8051
Fax: P10) 943-2220

Attorneys for Claimant

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:18-CV-01441-AWI-JLT
Plaintiff, CLAIM OPPOSING FORFEITURE

VS.

APPROXIMATELY $2,676,000.00
IN U.S. CURRENCY, et al.,

Defendants.

 

THE ESTATE OF MIKHAEL ISSA
KAMAR,

Claimant.

 

Pursuant to Rule G(5)(a), Supplemental! Rules for Certain Admiralty and
Maritime Claims, claimant demands restitution of the defendant real property and
claims the right to defend this action.

/If
//
///

Claim 5 1

 
 

Case 1:18-cv-01441-AWI-JLT Document 21 Filed 06/06/19 Page 2 of 2
1 Claimant’s status is that of a lawful owner of defendant real property
2 || located at 1111 21ST STREET, BAKERSFIELD, CALIFORNIA, KERN
3 || COUNTY, APN: 005-262-01, INCLUDING ALL APPURTENANCES AND
4 | IMPROVEMENTS THERETO.
5 I declare under penalty of perjury under the laws of the United States that
6 || the foregoing is true and correct.
7 || Dated: June (| , 2019
8
9 AS a Shareholder of Gl. Investment Group, Ine.
10 By: OSURIAILA’ can Ae Special Administrator
4 of the Estate of Mikhael Issa Kamar
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Claint 5 2

 

 

 
